Citation Nr: 0307936	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  95-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active duty for training from September 
1965 to March 1966, and from March 10 to March 19, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The claim seeking an increased rating for a seizure disorder 
was denied by the Board in an appellate decision entered in 
May 1998.  Subsequently, an appeal was taken to the U. S. 
Court of Appeals for Veterans Claims (Court).  In March 1999, 
the Court granted a joint motion of the parties, vacated the 
Board's decision with respect to the seizure issue, and 
remanded the matter for further action by the Board.  

In December 1999, the Board remanded this appeal to the RO 
for further development.  After the case was returned to the 
Board, further development was undertaken by the Board 
pursuant 38 C.F.R. § 19.9(a)(2) (2002).  Thereafter, the 
Board provided the appellant and her representative with 
notice of the development and afforded the appellant and her 
representative an opportunity to submit additional evidence 
and argument, as required by 38 C.F.R. § 20.903 (2002).  In 
March 2003, the appellant's representative submitted final 
arguments in support of the claim.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Since at least 1992, the appellant has experienced 
approximately one major seizure per month and about four 
minor seizures per week.  


CONCLUSION OF LAW

Entitlement to a 100 percent schedular rating for a seizure 
disorder is established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8911 (1992-2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the VCAA was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through the statement of the case, 
supplements thereto, and letters to the veteran from the RO 
and the Board, VA has notified the appellant of the evidence 
and information needed to substantiate his claim, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the veteran should submit if did not desire VA 
to obtain the evidence on his behalf.  See, e.g., the letters 
addressed to the appellant by the RO dated January 14, 2000, 
and March 16, 2001, and the letter the Board sent to the 
veteran in December 2002.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, through RO development and development undertaken 
by the Board, the veteran has been accorded appropriate VA 
examinations for his seizure disability and extensive VA and 
private medical records have been obtained.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim despite specific requests by the RO 
and the Board to do so.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that a seizure disorder 
characterized by at least one major seizure in the last 6 
months or 2 in the last year; or averaging at least 5 to 8 
minor seizures weekly will be rated 40 percent disabling.  An 
average of at least one major seizure in 4 months over the 
last year; or 9-10 minor seizures per week warrants a 
60 percent rating.  An 80 percent rating is appropriate for 
an average of at least one major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly.  A 
100 percent rating is assigned where the veteran is averaging 
at least one major seizure per month over the last year.  
38 C.F.R. § 4.124a, Diagnostic Code 8911 (1992-2002).  

NOTE (1):  A major seizure is characterized by the 
generalized tonic-clonic convulsions with unconsciousness.  

NOTE (2):  A minor seizure consists of a brief interruption 
in consciousness or conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

Service connection has been established for a post-traumatic 
seizure disorder which cannot be dissociated from a head 
injury sustained by the appellant while serving on active 
duty for training in March 1969.  This disability has been 
rated 10 percent disabling from March 1973, 20 percent 
disabling from January 1979, and 40 percent disabling based 
upon the current claim for an increased rating, which was 
received in July 1992, shortly after the appellant dislocated 
his left shoulder during a nighttime tonic/clonic seizure.  

Extensive VA and private medical treatment records and 
examination reports have been obtained and reviewed in 
connection with the present appeal.  In these records, the 
appellant has fairly consistently maintained that he was 
experiencing about one major seizure per month.  This has 
been corroborated by his wife, who witnessed and described 
both major and minor seizures.  His daughter told emergency 
room personnel in July 2000 that it was "not unusual" for 
him to have a seizure and be poorly responsive and confused 
for many hours afterward.  The appellant's private 
neurologist, Dr. Kirzinger, has also apparently accepted his 
estimate of one major seizure per month, although other 
treating physicians have reported fewer.  There are also 
suggestions in the appellant's private medical records that 
at least some of his major seizure episodes have been 
precipitated by his noncompliance with his prescribed 
medications.  

At the request of the Board, a VA neurological expert 
interviewed and examined the appellant and reviewed the 
claims file in January 2003.  This individual reported that 
the appellant continued to have at least one generalized 
tonic-clonic seizure per month despite taking Dilantin and 
Keppra; it was further commented that the frequency of these 
episodes appeared to be unchanged from at least 1992 to the 
present.  The appellant also experienced four or five complex 
partial seizures each week, occasionally clustering at about 
four or five such seizures per day, again with the frequency 
basically unchanged since 1992.  

Other evidence of record indicates that the appellant 
resigned from his employment with the U.S. Postal Service in 
September 2002 because he could no longer work around 
machinery due to his seizure disorder.  Prior to this time, 
he had often missed work due to his seizure disorder.  

The Board has concluded that a preponderance of the evidence 
currently of record indicates that, since filing the current 
claim in July 1992, the appellant has experienced an average 
of one or more major seizures per month, and that he thereby 
satisfies the requirements for a schedular 100 percent rating 
under Diagnostic Code 8911 of the Rating Schedule.  

ORDER

A 100 percent schedular disability rating for a seizure 
disorder is granted, subject to the criteria applicable to 
the payment of monetary benefits..  




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

